               Case 8:19-bk-11265-MW                       Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                       Desc
                                                           Main Document    Page 1 of 64
Fill in this information to identify your case:


United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number or known)                                                          Chapter you are filing under:

                                                                               ■ Chapter 7
                                                                               □ Chapter 11
                                                                               □ Chapter 12
                                                                               □ Chapter 13                                    □ Check if this an
                                                                                                                                 amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—^and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In Joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2, The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


           Identify Yourself

                                    About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

      Your full name

      Write the name that is on     Loo
      your government-Issued        First name                                                       First name
      picture Identification (for
      example, your driver's        The                                                              Ngoc
      license or passport).
                                    Middle name                                                      Middle name

      Bring your picture
                                    Phan                                                             Ho
      Identification to your
      meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.




3.    Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-3029                                                      xxx-xx-8605
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
             Case 8:19-bk-11265-MW                        Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                Desc
                                                          Main Document    Page 2 of 64
Debtor 1   Loc Tho Phan
Debtor 2   Ly Ngoc Ho                                                                               Case number (if known)




                                 AbbutDebtor 1:                                                About Debtor 2(Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers(BIN) you have         i I have not used any business name or EINs.                    I have not used any business name or EINs.
     used In the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 525 South Woods Avenue
                                 Fullerton, OA 92832
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Orange
                                 County                                                        County

                                 If your mailing address Is different from the one             If Debtor 2's mailing address Is different from yours, fill It
                                 above,fill It in here. Note that the court will send any      In here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived In this district longer than In any              have lived In this district longer than In any other
                                        other district.                                               district.


                                        I have another reason.                                 □      I have another reason.
                                        Explain.(See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
             Case 8:19-bk-11265-MW                        Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                      Desc
                                                          Main Document    Page 3 of 64
Debtor 1    Loc Tho Phan
Debtor 2 Ly Ngoc Ho                                                                                        Case number (ifknown)


           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one.(For a brief description of each, see Notice Required by 11 U.S.0.§342(b)for individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under      _
                                 ■ Chapter?
                                 □ Chapter 11
                                 n Chapter 12
                                 □ Chapter 13


8.   How you will pay the fee    ■        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                          about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                          order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                          a pre-printed address.
                                 □        I need to pay the fee in installments. If you choose this option, sign and attach the Application for individuals to Pay
                                          The Filing Fee in installments (Official Form 103A).
                                 □        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                          but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                          applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                          the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.



9.   Have you filed for          B
     bankruptcy within the
     last 8 years?               □ Yes.
                                               District                                  When                            Case number
                                               District                                  When                            Case number
                                               District                                  When                            Case number




10. Are any bankruptcy           ■ No
     cases pending or being
     filed by a spouse who is    □ Yes.
     not filing this case with
     you, or by a business
     partner, or by an
     affiliate?

                                               Debtor                                                                   Relationship to you
                                               District                                  When                           Case number, if known
                                               Debtor                                                                   Relationship to you
                                               District                                  When                           Case number, if known


11. Do you rent your             g 1^1^         Go to line 12.
     residence?
                                 □ Yes.         Has your landlord obtained an eviction judgment against you?
                                                □         No. Goto line 12.
                                                □         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                          this bankruptcy petition.




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
             Case 8:19-bk-11265-MW                   Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                   Desc
                                                     Main Document    Page 4 of 64
Debtor 1    Loc Tho Phan
Debtor 2    Ly Ngoc Ho                                                                                   Case number (if known)



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time      I No.     Go to Part 4.
    business?

                                  □ Yes.     Name and location of business

    A sole proprietorship Is a
    business you operate as                  Name of business, If any
    an Individual, and Is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                             Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    It to this petition.                     Check the appropriate box to describe your business:
                                             □       Health Care Business (as defined In 11 U.S.C. § 101(27A))
                                             □       Single Asset Real Estate (as defined In 11 U.S.C. § 101 (51B))
                                             □       Stockbroker (as defined In 11 U.S.C. § 101 (53A))
                                             □       Commodity Broker (as defined In 11 U.S.C. § 101(6))
                                             □       None of the above

13. Are you filing under    if you are fiiing under Chapter 11, the court must know whether you are a smail business debtor so that it can set appropriate
    Chapter 11 of the       deadiines. If you Indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal Income tax return or If any of these documents do not exist, follow the procedure
    you a small business    In 11 U.S.C. 1116(1 )(B).
    debtor?
                                    No.
                                             I am not filing under Chapter 11.
    For a definition of smaii
    business debtor, see 11
                                  □ No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition In the Bankruptcy
     U.S.C. §101(51D).
                                             Code.

                                  □ Yes.     1          under Chapter 11 and I am a small business debtor according to the definition In the Bankruptcy Code.


           Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any        ■ No.
    property that poses or Is
    alleged to pose a threat      □ Yes.
    of Imminent and                        What Is the hazard?
    Identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                    If Immediate attention Is
    Immediate attention?                   needed, why Is It needed?

    For example, do you own
    perishable goods, or
    livestock that must be fed,            Where Is the property?
    or a building that needs
     urgent repairs?
                                                                         Number, Street, City, State & Zip Code




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
              Case 8:19-bk-11265-MW                     Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                      Desc
                                                        Main Document    Page 5 of 64
Debtor 1     Loc Tho Phan
Debtor 2     Ly Ngoc Ho                                                                               Case number (ifknown)

            Explain Your Efforts to Receive a Briefing About Credit Counseling
                                    About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether          You must check one:                                           You must check one:
    you have received a             ■   I received a briefing from an approved credit             I   I received a briefing from an approved credit
    briefing about credit               counseling agency within the 180 days before I                counseling agency within the 180 days before i filed
    counseling.                         filed this bankruptcy petition, and I received a              this bankruptcy petition, and i received a certificate of
                                        certificate of completion.                                    completion.
    The law requires that you
    receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
    credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check       □   I received a briefing from an approved credit             □   I received a briefing from an approved credit
    one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before i filed
    choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but i do not have a certificate
    so, you are not eligible to         a certificate of completion.                                  of completion.
    file.
                                        Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
    If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
    can dismiss your case, you          payment plan, if any.                                         any.
    will lose whatever filing fee
    you paid, and your                  I certify that I asked for credit counseling              □   i certify that I asked for credit counseling services
    creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
    collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after i made my
                                        days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                        circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                        of the requirement.
                                                                                                      To ask for a 30-day temporary waiver of the requirement,
                                        To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                        requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                        what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                        you were unable to obtain it before you filed for             circumstances required you to file this case.
                                        bankruptcy, and what exigent circumstances
                                        required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                      with your reasons for not receiving a briefing before you
                                        Your case may be dismissed if the court is                    filed for bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                        If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                        still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                        You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                        agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                        developed, if any. If you do not do so, your case
                                                                                                      Any extension of the 30-day deadline is granted only for
                                        may be dismissed.
                                                                                                      cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted
                                        only for cause and is limited to a maximum of 15
                                        days.
                                        I am not required to receive a briefing about                 i am not required to receive a briefing about credit
                                        credit counseling because of:                                 counseling because of:

                                        □     Incapacity.                                             □      Incapacity.
                                              I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                              that makes me incapable of realizing or                        makes me incapable of realizing or making rational
                                              making rational decisions about finances.                      decisions about finances.

                                        □     Disability.                                             □      Disability.
                                              My physical disability causes me to be                         My physical disability causes me to be unable to
                                              unable to participate in a briefing in person,                 participate in a briefing in person, by phone, or
                                              by phone, or through the internet, even after I                through the internet, even after I reasonably tried to
                                              reasonably tried to do so.                                     do so.


                                        □     Active duty.                                            □      Active duty.
                                              I am currently on active military duty in a                    I am currently on active military duty in a military
                                              military combat zone.                                          combat zone.
                                        If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                        briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                        motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                             Voluntary Petition for individuals Filing for Bankruptcy                                                    page 5
             Case 8:19-bk-11265-MW                   Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                           Desc
                                                     Main Document    Page 6 of 64
Debtor 1    Loc Tho Phan
Debtor 2    Ly Ngoc Ho                                                                                  Case number or known)

           Answer These Questions for Reporting Purposes

16. What kind of debts do       16a.       Are your debts primariiy consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
    you have?                              individual primarily for a personal, family, or household purpose."
                                           □ No. Goto line 16b.

                                           ■ Yes. Goto line 17.
                                16b.       Are your debts primariiy business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           n No. Go to line 16c.
                                           □ Yes. Goto line 17.
                                16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under        □ No.      • 3m not filing under Chapter 7. Go to line 18.
    Chapter 7?

    Do you estimate that          I Yes.
                                           I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
    after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
    property is excluded and
    administrative expenses                ■ No
    are paid that funds will
    be available for                       □ Yes
    distribution to unsecured
    creditors?


18. How many Creditors do       ■ 1-49                                          □ 1,000-5,000                               □ 25,001-50,000
    you estimate that you                                                       □ 5001-10,000                               □ 50,001-100,000
    owe?                        □ 50-99
                                □ 100-199                                       □ 10,001-25,000                             n More thani 00,000
                                □ 200-999

19. How much do you             □ $0-$50,000                                    □   $1,000,001 -$10 million                 □ $500,000,001 - $1 billion
    estimate your assets to     □ $50,001 -$100,000                             □   $10,000,001 -$50 miiiion                □ $1,000,000,001 -$10 billion
     be worth?
                                □ $100,001 -$500,000                            □   $50,000,001 - $100 miiiion              □ $10,000,000,001 - $50 billion
                                B $500,001 - $1 million                         □   $100,000,001 - $500 miiiion             □ More than $50 billion

20. How much do you             □ $0 - $50,000                                  □   $1,000,001 -$10 million                 □   $500,000,001 -$1 billion
    estimate your liabilities   □ $50,001 -$100,000                             □   $10,000,001 -$50 miiiion                □    $1,000,000,001 - $10 billion
    to be?
                                □ $100,001 -$500,000                            □   $50,000,001 -$100 miiiion               □    $10,000,000,001 -$50 billion
                                H $500,001 - $1 million                         □   $100,000,001 - $500 miiiion             □    More than $50 billion


           Sign Below

For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7,11,12, or 13 of title 11,
                                United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition

                                I understand making a false statement, concealing property, or obtaining money or property by fraud in               ion With a
                                bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18                     1341,15 19

                                Isl Loc Tho Phan                                                  Is/ Ly Ngoc Ho
                                Loc Tho Phan                                                      Ly Ngoc Ho
                                Signature (of DebterT                                             Signature of Debtor 2

                                Executed on     February 27, 2019                                 Executed on     February 27, 2019
                                                MM/DD/YYYY                                                        MM/DD/YYYY




Official Form 101                           Voluntary Petition for individuals Filing for Bankruptcy                                                     page 6
            Case 8:19-bk-11265-MW                         Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                  Desc
                                                          Main Document    Page 7 of 64
Debtor 1   Log Tho Phan
Debtor 2   Ly Ngoo Ho                                                                                     Case number (if known)




For your attorney, if you are   1, the attorney for the debtor(s) named in this petition, declare that i have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7,11,12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. 1 also certify that i have delivered to the debtor(s) the notice required by 11 U.S.C.§ 342(b)
if you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that i have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect
to file this page.
                                /s/Daniel King                                                     Date         February 27,2019
                                Signature of Attorney for Debtor                                                MM/DD/YYYY


                                Daniel King 207911
                                Printed name

                                The Attorney Group
                                Firm name

                                3435 Wilshire Blvd,,Ste 1111
                                Los Angeles, CA 90010
                                Number, Street, City, State & ZIP Code

                                Contact phone    (213) 388-3887                              Email address        daniei.king@theattorneygroup.eom
                                207911 CA
                                Bar number & State




Official Form 101                               Voluntary Petition for individuals Filing for Bankruptcy                                                page?
        Case 8:19-bk-11265-MW                        Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                                     Desc
                                                     Main Document    Page 8 of 64


                                                  STATEMENT OF RELATED CASES
                                           INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT,CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether stiii pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
   debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
   debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
    complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
    and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
    any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
    or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
    such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
    still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
    A/B that was filed with any such prior proceeding(s).)
 None

4. (if petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days:(Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
   pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
   that was filed with any such prior proceeding(s).)
 None


I declare, under penalty of perjury, that the foregoing is true and correct.
Executed at Santa Ana, CA                                          , Caiifornia.                      Isl Loc The Phan
                                                                                                      Loc The Phan
Date:            February 27, 2019                                                                    Signature of Debtor 1

                                                                                                      Isl Ly Ngoc Ho
                                                                                                      Ly Ngoc Ho
                                                                                                      Signature of Debtor 2




                  This form is mandatory, it has iseen approved for use in the United States Bankruptcy Court for the Centrai District of Caiifornia.
October 2018                                                              Papef                F 1015-2.1.STMT.RELATED.CASES
             Case 8:19-bk-11265-MW                          Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                              Desc
                                                            Main Document    Page 9 of 64
 Fill in this information to identify your case:

 Debtor 1                Log Tho Phan
                         First Name                        Middle Name           Last Name

 Debtor 2                Ly Ngoc Ho
(Spouse if, filing)      First Name                       Middle Name            Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number
(if known)                                                                                                                       □ Cheoklfthlslsan
                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ESBOi Summarize Your Assets



 1.    Schedule A/B: Property (Official Form 106A/B)
       1a. Copy line 55, Total real estate, from Schedule A/B                                                                      $            559,787.00
        lb. Copy line 62, Total personal property, from Schedule A/B..                                                             $             44,377,00
        1c. Copy line 63, Total of all property on Schedule A/B                                                                    $            604,164.00
               Summarize Your Liabilities




 2.    Schedule D: Creditors Who Have Claims Secured by Property (Officiai Form 106D)
       2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D..                     511,934.00

 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F                                                    0.00

       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F..                                       73,733.00


                                                                                                        Your total liabilities               585,667.00


             I Summarize Your Income and Expenses

       Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule I..                                                                              6,896.58

       Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J.                                                                                     7,627.39

             I Answer These Questions for Administrative and Statistical Records

 6.    Are you filing for bankruptcy under Chapters 7,11, or 13?
       □ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

       ■      Yes
 7.    What kind of debt do you have?

       ■      Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
              household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       □      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
              the court with your other schedules.
 Official Form 106Sum                 Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                        Best Case Bankruptcy
           Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                      Desc
 Debtor 1      Loc Tho Phan
                                                            Main Document    Page 10 of 64
 Debtor 2 Ly Ngoc Ho                                                                      Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             10,884.93


 9.    Copy the following special categories of cialms from Part 4, iine 6 of Schedule E/F:


       Frorh Part'¥pn ScheWufeE/F,copy the foliowing:
       9a. Domestic support obligations(Copy line 6a.)                                                                   0.00

       9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                                          0.00

       9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)                                0.00

       9d. Student loans.(Copy line 6f.)                                                                             5,583.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims.(Copy line 6g.)                                                            $.                0.00


       9f. Debts to pension or profit-sharing plans, and other similar debts.(Copy line 6h.)          +$                 0.00



       9g. Total. Add lines 9a through 9f.                                                                         5,583.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statisticai information            page 2 of 2
Software Copyright(c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                Case 8:19-bk-11265-MW                                    Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                          Desc
                                                                         Main Document    Page 11 of 64
 Fill in this information to identify your case and this filing:

 Debtor 1                     Loc Tho Phan
                              First Name                                 Middle Name                     Last Name

 Debtor 2                     Ly Ngoc Ho
(Spouse, if filing)           First Name                                 Middle Name                     Last Name


 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number                                                                                                                                                 □    Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   □ No. Go to Part 2.
   H Yes. Where is the property?



 1.1                                                                             What is the property? Check all that apply
         525 South Woods Avenue                                                    B Single-family home                            Do not deduct secured claims or exemptions, Put
         street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                         Duplex or multi-unit building
                                                                                   □                                               Creditors Who Have Claims Secured by Property.
                                                                                         Condominium or cooperative
                                                                                   □

                                                                                   □ Manufactured or mobile home
                                                                                                                                   Current value of the      Current value of the
         Fullerton                         OA        92832-0000                    □ Land                                          entire property?          portion you own?
         City                              state              ZIP Code             □ Investment property                                  $559,787.00                $559,787.00
                                                                                   □ TImeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                   □ Other                                         (such as fee simple, tenancy by the entireties, or
                                                                                 Who has an interest in the property? Check one    a life estate), if known.
                                                                                   n Debtor 1 only
         Orange                                                                    n Debtor 2 only
         County                                                                    M Debtor 1 and Debtor 2 only
                                                                                                                                        Check if t his is community property
                                                                                   n At least one of the debtors and another            (see instructions)
                                                                                 Other information you wish to add about this item, such as local
                                                                                 property Identification number:




       Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
        pages you have attached for Part 1. Write that number here                                                                             =>                 $559,787.00
       SB Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                   Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2018 Best Case. LLC-www.bestcase.com                                                                                                    Best Case Bankruptcy
          Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                         Desc
                                                           Main Document    Page 12 of 64
 Debtor 1         Loc Tho Phan
 Debtor 2         Ly Ngoc Ho                                                                                  Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   □ No
   ■ Yes


  3.1    Make:       Toyota                                  Who has an Interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                     the amount of any secured clams on Schedule D:
         Model:      Sienna L                                 □ Debtor 1 only                                        Creditors Who Have Claims Secured by Property,
         Year:       2017                                     D Debtor 2 only                                        Current value of the      Current value of the
         Approximate mileage:                 11,000          B Debtor 1 and Debtor 2 only                           entire property?          portion you own?
         Other information:                                   □ At least one of the debtors and another
        FMV per KBB
                                                                   I Check if this is community property                    $23,346.00                  $23,346.00
                                                                    (see instmctions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   ■ No
   □ Yes



 5 Add the dollar value of the portion you own for ail of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here                                                =>                                     $23,346.00


          Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following items?                                                          Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   □ No
    B Yes, Describe

                                    Household Goods and Electronics                                                                                        $6,530.00


                                    Cellphones                                                                                                             $1,000.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    ■ No
    n Yes. Describe

8. Collectibles of value
    Examp/es.* Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
    ■ No
    □ Yes. Describe

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                   musical instruments

    ■ No
    □ Yes. Describe




Official Form 106A/B                                                      Schedule A/B: Property                                                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                              Desc
                                                           Main Document    Page 13 of 64
 Debtor 1       Loc Tho Phan
 Debtor 2       Ly Ngoc Ho                                                                              Case number (if known)

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    ■ No
    □ Yes. Describe

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    □ No
    ■ Yes. Describe

                                    All Clothes                                                                                                $1,000.00


12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    □ No
    H Yes. Describe

                                    Jewelry/Watches                                                                                               $300.00


13. Non-farm animals
      Examples: Dogs, cats, birds, horses
    ■ No
    □ Yes. Describe

14. Any other personal and household Items you did not already list, Including any health aids you did not list
   ■ No
    □ Yes. Give specific information


 15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                  $8,830.00


          Describe Your Financial Assets

 Do you own or have any legal or equitable Interest In any of the following?                                                     Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    ■ No
    □ Yes

17. Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                    institutions. If you have multiple accounts with the same institution, list each.
    □ No
    ■ Yes                                                              Institution name:


                                     17.1.    Savings                  Chase Savings Account #9166                                                   $0.00



                                     17.2.                             Weils Fargo Checking Account #3459                                      $1,253.00



                                     17.3.    Checking                 Bank of America Checking Account #8945                                    $248.00




Official Form 106A/B                                               Schedule A/B: Property                                                            pages
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                          Best Case Bankruptcy
           Case 8:19-bk-11265-MW                             Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                 Desc
                                                             Main Document    Page 14 of 64
 Debtor 1       Loc Tho Phan
 Debtor 2       Ly Ngoc Ho                                                                                    Case number (if known)
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    ■ No
    □ Yes                                     Institution or issuer name:

19. Non-publicly traded stock and interests in Incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    ■ No
    □ Yes. Give specific information about them
                                          Name of entity:                                                      % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable Instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    ■ No
    □ Yes. Give specific information about them
                                          Issuer name:


21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    □ No
    H Yes. List each account separateiy.
                                      Type of account:                      Institution name:

                                      401 (k)                               Promised 401K                                                           $5,700.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    ■ No
    □ Yes                                                                   Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    ■ No
    □ Yes                       Issuer name and description.

24. Interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    ■ No
    □ Yes                       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    ■ No
    □ Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    ■ No
    □ Yes. Give specific information about them...

27. Licenses, franchises, and other general Intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    B No
    □ Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.




Official Form 106A/B                                                 Schedule A/B: Property                                                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 8:19-bk-11265-MW                             Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                Desc
                                                             Main Document    Page 15 of 64
Debtor 1        Loc Tho Phan
Debtor 2        Ly Ngoc Ho                                                                              Case number f/r/cnown;
28. Tax refunds owed to you
   □ No
    H Yes. Give specific information about them, including whether you already filed the returns and the tax years



                                                         Anticipating 2018 Tax Refund                         Federal                               $5,000.00


29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
    □ Yes. Give specific information


30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation. Social Security
                    benefits; unpaid loans you made to someone else
    ■ No
    n Yes. Give specific information..

31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    □ No
    H Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                         Beneficiary:                           Surrender or refund
                                                                                                                                      value:


                                         Term Life insurance through Fidelity                                                                             $0.00


                                         Term Life insurance through Fidelity                                                                             $0.00


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.

    ■ No
    □ Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    ■ No
    □ Yes. Describe each claim

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    ■ No
    □ Yes. Describe each claim

35. Any financial assets you did not already list
    ■ No
    □ Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here                                                                                                      $12,201.00


           Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   ■ No. Go to Part 6.
   □ ybs. Go to line 38.

Official Form 106A/B                                                 Schedule A/B: Property                                                               page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 8:19-bk-11265-MW                             Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                          Desc
                                                             Main Document    Page 16 of 64
Debtor 1        Loc Tho Phan
 Debtor 2       Ly Ngoc Ho                                                                             Case number (if known)

          Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
          If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      ■ No. Go to Part 7.
      □ Yes. Go to line 47.


                Describe All Property You Own or Have an Interest In That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
    ■ No
    □ Yes. Give specific information

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                        $0.00


               List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2                                                                                                 $559,787.00
 56. Part 2: Total vehicles, line 5                                                    $23,346.00
 57. Part 3: Total personal and household items, line 15                                $8,830.00
 58. Part 4: Totai financiai assets, iine 36                                           $12,201.00
 59. Part 5: Totai business-reiated property, iine 45                                         $0.00
 60. Part 6: Totai farm- and fishing-reiated property, iine 52                                $0.00
 61. Part 7: Totai other property not iisted, line 54                         +               $0.00

 62. Total personal property. Add lines 56 through 61...                               $44,377.00     Copy personal property total       $44,377.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                    $604,164.00




Official Form 106A/B                                                 Schedule A/B: Property                                                      page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 8:19-bk-11265-MW                         Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                      Desc
                                                           Main Document    Page 17 of 64
 Fill in this information to identify your case;

 Debtor 1                Loc Tho Phan
                         First Name                       Middle Name                   Last Name

 Debtor 2                Ly Ngoc Ho
(Spouse if, filing)      First Name                       Middle Name                   Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                          □ Check if this is an
                                                                                                                                         amended filing


Official Form 106C
Schedule C; The Property You Claim as Exempt                                                                                                                  4/i6
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

EBHBI Identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      ■ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property, and line on         Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                  portion you own
                                                             Copy the value from    Check only one box for each exemption.
                                                             Schedule AJB

      525 South Woods Avenue Fullerton,                            $559,787.00      m                       $100,000.00      C.C.P. § 704.730
      OA 92832 Orange County
      Line from Schedule A/B\ 1.1                                                         100% of fair market value, up to
                                                                                          any applicable statutory limit

      Household Goods and Electronics                                                                          $6,530.00     C.C.P. § 704.020
                                                                     $6,530.00
      Line from Schedule AJB'. 6.1
                                                                                    n 100% of fair market value, up to
                                                                                          any applicable statutory limit

      Cellphones                                                     $1,000.00                                 $1,000.00     C.C.P. § 704.020
      Line from Schedule A/B'. 6.2
                                                                                    n 100% of fair market value, up to
                                                                                          any applicable statutory limit

      All Clothes
                                                                     $1,000.00                                 $1,000.00     C.C.P. § 704.020
      Line from Schedule A/B: 11.1
                                                                                    ^     100% of fair market value, up to
                                                                                          any applicable statutory limit

      Jewelry/Watches                                                   $300.00                                  $300.00     C.C.P. § 704.040
      Line from Schedule A/B: 12.1
                                                                                    CI 100% of fair market value, up to
                                                                                          any applicable statutory limit




Official Form 106C                                    Schedule 0: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 8:19-bk-11265-MW                             Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                         Desc
                                                             Main Document    Page 18 of 64
 Debtor 1 Loc Tho Phan
 Debtor 2 Lv Ngoc Ho                                                                                   'Case number (if known)

     Brief description of the property and iine oh             Current vaiue of the   Amount of the exemption you ciaim          .Specific laws that aiipw exemption
     Schedule A/B that iists this property                     portion you own
                                                               Copy the vaiue from    Check only one box for each exemption.
                                                               Schedule A/B

     Savings: Chase Savings Account                                           $0.00                                               C.C.P.§ 704.070
                                                                                      m                              $0.00
     #9166
     Line from Schedule A/B: 17.1                                                     n 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Weiis Fargo Checking Account #3459                               $1,253.00                                 $1,253.00         C-C.P.§ 704.070
     Line from Schedule A/B: 17.2
                                                                                      n 100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Bank of America Checking                                  $248.00                                  $248.00         C-C.P.§ 704.070
     Account #8945
     Line from Schedule A/S: 17.3                                                     O 100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Promised 401K                                            $5,700.00                                 $5,700.00                 § 704.115(a)(1)&(2),
     Line from Schedule A/S: 21.1                                                                                                 (b)
                                                                                      n 100% of fair market value, up to
                                                                                           any applicable statutory limit


3. Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ■     No

      □     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            □       No
            □       Yes




Official Form 106C                                      Schedule 0: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                              Desc
                                                             Main Document    Page 19 of 64
 Fill in this information to identify your case:

 Debtor 1                  Loc Tho Phan
                           First Name                       Middle Name                      Last Name

Debtor 2                   Ly Ngoc Ho
(Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

 Case number
(if known)                                                                                                                                    □ Checklfthlsisan
                                                                                                                                                  amended filing

Official Form 106D
Schedule P; Creditors Who Have Claims Secured by Property                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
       □ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       H Yes. Fill in ail of the information below.
              I List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List ail secured claims, if a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1    Pennymac Loan Services                    Describe the property that secures the claim:               $483,179.00               $559,787.00                   $0.00
        Creditor's Name
                                                  525 South Woods Avenue Fullerton,
                                                  CA 92832 Orange County
                                                  As of the date you file, the claim is: Check all that
        Po Box 514387                             apply.
        Los Angeles, CA 90051                     D Contingent
        Number, Street, City, State & Zip Code    D Unliquidated
                                                  D Disputed
Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 □ Debtor 1 only                                  □ An agreement you made (such as mortgage or secured
 □ Debtor 2 only                                       car loan)

 H Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 D At least one of the debtors and another        D Judgment lien from a lawsuit
 H Check if this claim relates to a               n Other (including a right to offset)
       community debt

                                Opened
                                03/16 Last
                                Active
 Date debt was incurred         12/05/18                   Last 4 digits of account number        8569

12.2 I Toyota Motor Credit Co                     Describe the property that secures the claim:                 $28,755.00                 $23,346.00         $5,409.00
        Creditor's Name
                                                  2017 Toyota Sienna L 11,000 miles
                                                  FMV per KBB
                                                  As of the date you file, the claim is: Check all that
        440 E Huntlngton                          apply.
        Arcadia, CA 91006                         D Contingent
        Number, Street, City, State & Zip Code    D Unliquidated
                                                  D Disputed
Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 □ Debtor 1 only                                  □ An agreement you made (such as mortgage or secured
 D Debtor 2 only                                       car loan)

 H Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 D At least one of the debtors and another        □ Judgment lien from a lawsuit



Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                       Desc
                                                            Main Document    Page 20 of 64
 Debtor 1    Loc Tho Phan                                                                          Case number (if known)
             First Name                 Middle Name                     Last Name

 Debtor 2 Ly Ngoc Ho
                                        Middle Name                     Last Name




 ■ Check if this ciaim reiates to a               n other (including a right to offset)
     community debt

                              Opened
                              10/17 Last
                              Active
 Date debt was incurred       10/10/18                    Last 4 digits of account number   0001


   Add the doiiar value of your entries in Column A on this page. Write that number here:                       $511,934.00
   if this is the last page of your form, add the doiiar value totals from all pages.
   Write that number here:
                                                                                                                $511,934.00

            List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a coiiection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the coiiection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here, if you do not have additional persons to be notified for any
debts in Part 1, do not fill out or submit this page.




Official Form 106D                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of2

Software Copyright(c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                                      Desc
                                                             Main Document    Page 21 of 64
 Fill in this information to identify your case:

 Debtor 1                 Loc Tho Phan
                          First Name                        Middle Name                          Last Name

 Debtor 2                 Ly Ngoc Ho
(Spouse if, filing}       First Name                        Middle Name                          Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
(if known)                                                                                                                                           □ Check If this Is an
                                                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORiTY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
                List All of Your PRIORITY Unsecured Claims
 1.   Do any creditors have priority unsecured claims against you?

      1 No. Go to Part 2.
      □ Ves.
               I List All of Your NONPRIORITY Unsecured Claims
 3.   Do any creditors have nonpriority unsecured claims against you?

      n No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ■ Yes.
 4.   List all of your nonpriority unsecured claims in the aiphabeticai order of the creditor who holds each claim, if a creditor has more than one nonpriority
      unsecured claim, list the creditor separately for each claim. For each claim listed, Identify what type of claim It Is. Do not list claims already Included In Part 1. If more
      than one creditor holds a particular claim, list the other creditors In Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
      Part2.

                                                                                                                                                             Total claim

             Amex                                                    Last 4 digits of account number         3623                                                      $12,798.00
             Nonpriority Creditor's Name
                                                                                                             Opened 07/15 Last Active
             Po Box 297871                                           When was the debt incurred?             5/18/18
             Fort Lauderdale, PL 33329
             Number Street City State Zip Code                       As of the date you file, the claim is; Check all that apply
             Who incurred the debt? Check one.

             n Debtor 1 only                                         D Contingent
             H Debtor 2 only                                         D Unliquidated
             D Debtor 1 and Debtor 2 only                            D Disputed
             D At least one of the debtors and another               Type of NONPRIORITY unsecured ciaim:

             n Check if this ciaim is for a community                □ Student loans
             debt                                                    D Obligations arising out of a separation agreement or divorce that you did not
             Is the ciaim subject to offset?                         report as priority claims

             ■ No                                                    D Debts to pension or profit-sharing plans, and other similar debts
             □ Yes                                                     I other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                             44011                                                Best Case Bankruptcy
           Case 8:19-bk-11265-MW                             Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                            Desc
                                                             Main Document    Page 22 of 64
 Debtor 1     Loc Tho Phan
 Debtor 2 Ly Ngoc Ho                                                                                    Case number (if known)

          BkOf Amer                                                  Last 4 digits of account number       4160                                             $2,976.00
           Nonpriority Creditor's Name
                                                                                                           Opened 10/15 Last Active
          Po Box 982238                                              When was the debt incurred?           9/17/18
          El Paso, TX 79998
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                           D Contingent
           B Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           □ Check if this ciaim is for a community                  □ Student loans
           debt                                                      n Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     ® Other. Specify Crodit Cdrd

14.3 I Capital One                                                   Last 4 digits of account number       3677                                               $748.00
           Nonpriority Creditor's Name
                                                                                                           Opened 06/18 Last Active
           15000 Capital One Dr                                      When was the debt incurred?           10/26/18
           Richmond, VA 23238
           Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

           H Debtor 1 only                                           D Contingent
           □ Debtor 2 only                                           D Unliquidated
           □ Debtor 1 and Debtor 2 only                              D Disputed
           □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           □ Check if this claim is for a community                  D student loans
           debt                                                      □ Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                     ■ other. Specify Credit Card

 4.4       Cavalry Portfolio Serv                                    Last 4 digits of account number       8943                                             $1,329.00
           Nonpriority Creditor's Name
           Po Box 27288                                              When was the debt incurred?           Opened 09/18
           Tempo, AZ 85285
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

           D Debtor 1 only                                           D Contingent
           H Debtor 2 only                                           □ Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this ciaim is for a community                  D student loans
          debt                                                       n Obligations arising out of a separation agreement or divorce that you did not
           is the ciaim subject to offset?                           report as priority claims

           ■ No                                                      n Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                     ■ Other. Specify Collection Attorney Citibank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                            Desc
                                                           Main Document    Page 23 of 64
 Debtor 1    Loc Tho Phan
 Debtor 2 Ly Ngoc Ho                                                                                   Case number (if known)

          Chase Card                                               Last 4 digits of account number       4452                                            $10,236.00
          Nonpriority Creditor's Name
                                                                                                         Opened 04/14 Last Active
          Po Box 15298                                             When was the debt incurred?           11/30/17
          Wilmington, DE 19850
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                          n Contingent
          n Debtor 2 only                                          D Unliquidated
          H Debtor 1 and Debtor 2 only                             D Disputed
          D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          B Check if this ciaim is for a community                 D student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    B other. Specify Credit Card

 4.6      Cltl                                                     Last 4 digits of account number       0462                                             $4,399.00
          Nonpriority Creditor's Name
                                                                                                         Opened 10/17 Last Active
          Po Box 6217                                              When was the debt incurred?           5/03/18
          Sioux Falls, SO 57117
          Number Street City State Zip Code                        As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
           B Debtor 2 only                                         D Unliquidated
          □ Debtor 1 and Debtor 2 only                             □ Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured ciaim:

          D Check if this ciaim is for a community                 D student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                    B other. Specify Credit Card

EH        Credit One Bank Na
          Nonpriority Creditor's Name
                                                                   Last 4 digits of account number       8575                                             $2,560.00

                                                                                                         Opened 9/07/07 Last Active
          Po Box 98872                                             When was the debt incurred?           10/26/18
          Las Vegas, NV 89193
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only
                                                                   □ Contingent
          D Debtor 2 only
                                                                   D Unliquidated
          B Debtor 1 and Debtor 2 only                             □ Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          B Check if this ciaim is for a community                 D student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                          report as priority claims
          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    B other. Specify Credit Card




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                            Desc
                                                            Main Document    Page 24 of 64
 Debtor 1    Loc Tho Phan
 Debtor 2 Ly Ngoc Ho                                                                                    Case number (if known)

4.8       Fed Loan Serv                                             Last 4 digits of account number       0002                                             $4,183.00
          Nonpriorlty Creditor's Name
                                                                                                          Opened 12/12 Last Active
          Rob 60610                                                 When was the debt incurred?           9/24/18
          Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                          n Contingent
           H Debtor 2 only                                          D Unliquidated
           □ Debtor 1 and Debtor 2 only                             D Disputed
                                                                    Type of NONPRiORITY unsecured ciaim:
          □ At least one of the debtors and another
           □ Check if this ciaim is for a community                 B student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                           report as priority claims
           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                    □ Other. Specify
                                                                                          Educational

4.9       Fed Loan Serv                                             Last 4 digits of account number       0001                                             $1,400.00
          Nonpriorlty Creditor's Name
                                                                                                          Opened 12/12 Last Active
          Pob 60610                                                 When was the debt incurred?           9/24/18
          Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                           D Contingent
           H Debtor 2 only                                          □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
                                                                    Type of NONPRiORITY unsecured ciaim:
          n At least one of the debtors and another
          G Check if this ciaim is for a community                  H Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

           ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     □ Other. Specify
                                                                                          Educational

4.1
 0        First Premier Bank                                        Last 4 digits of account number       5790                                               $958.00
          Nonpriorlty Creditor's Name
                                                                                                          Opened 11/16/17 Last Active
          3820 N Louise Ave                                         When was the debt incurred?           6/05/18
          Sioux Fails, SD 57107
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           H Debtor 1 only                                          D Contingent
          D Debtor 2 only                                           D Unliquidated
          □ Debtor 1 and Debtor 2 only                              D Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured ciaim:

          D Check if this ciaim is for a community                  □ Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     ■ Other. Specify Credit Card




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                                  Desc
                                                           Main Document    Page 25 of 64
Debtor 1     Loc Tho Phan
Debtor 2 Ly Ngoc Ho                                                                                     Case number (if known)

4.1
1         Navy Federal Cr Union                                    Last 4 digits of account number        6903                                                     $24,119.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/16 Last Active
          820 Follin Lane Se                                       When was the debt incurred?             10/31/17
          Vienna, VA 22180
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          H Debtor 1 only                                          D Contingent
          □ Debtor 2 only                                          D Unliquidated
          □ Debtor 1 and Debtor 2 only                             D Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          □ Check if this claim is for a community                 D student loans
          debt                                                     □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                          report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ® Other. Specify Crodlt Card

4.1
2         Navy Federal Cr Union                                    Last 4 digits of account number         2496                                                      $8,027.00
          Nonpriority Creditor's Name
                                                                                                           Opened 06/16 Last Active
          820 Follin Lane Se                                       When was the debt incurred?             10/13/17
          Vienna, VA 22180
          Number Street City State Zip Code                        As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                          □ Contingent
          H Debtor 2 only                                          D Unliquidated
          D Debtor 1 and Debtor 2 only                             n Disputed
          □ At least one of the debtors and another                Type of NONPRiORITY unsecured claim:

          n Check if this claim is for a community                 D student loans
          debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                    ® Other. Specify Credit Cdrd

            I List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For exampie, if a collection agency
   is trying to coliect from you for a debt you owe to someone eise, list the original creditor in Parts 1 or 2, then iist the collection agency here. Similariy, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here, if you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Michael & Associates                                        Line 4J. of {Check one):                 □ Part 1: Creditors with Priority Unsecured Claims
555 St Charles Drive, Suite 204                                                                          I Part 2: Creditors with Nonpriority Unsecured Claims
Thousand Oaks, CA 91360
                                                             Last 4 digits of account number                     LCJC

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 MoranI Stelmach                                             Line 4.11 of {Check one):                □ Part 1: Creditors with Priority Unsecured Claims
 11630 Chayote Street, Suite 3                                                                         H Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90049
                                                             Last 4 digits of account number                     CCJC


            I Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information Is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.
                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                 6a.                                   0.00
         Total


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                      Desc
                                                            Main Document    Page 26 of 64
 Debtor 1     Loc Tho Phan
 Debtor 2 Ly Ngoc Ho                                                                                    Case number (if known)

       claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                        6b.     $                      0.00
                        6c.   Claims for death or personal Injury while you were Intoxicated              6c.     $                      0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                      0.00


                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.                            0.00


                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.     $                  5,583.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                               $                 68,150.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.                       73,733.00




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 6
Software Copyright(c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                Desc
                                                               Main Document    Page 27 of 64
Fill in this information to identify your case:

Debtor 1                   Loc Tho Phan
                           First Name                         Middle Name              Last Name

Debtor 2                   Ly Ngoc Ho
(Spouse if, filing)        First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                         □ Check if this is an
                                                                                                                                     amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.         Do you have any executory contracts or unexpired leases?
           ■ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           □ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property {OW\c\a\ Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City. State and ZIP Code
     2.1
             Name



             Number      Street


             City                                    State                  ZIP Code
     2.2
             Name



             Number      Street


             City                                    State                  ZIP Code
     2.3
             Name



             Number      Street


             City                                    State                  ZIP Code
     2.4
             Name



             Number      Street


             City                                    State                  ZIP Code
     2.5
             Name



             Number      Street


             City                                    State                  ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                Best Case Bankruptcy
             Case 8:19-bk-11265-MW                                 Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                          Desc
                                                                   Main Document    Page 28 of 64
 Fill in this information to identify your case:

Debtor 1                    Log Tho Phan
                            First Name                             Middle Name        Last Name

Debtor 2                    Ly Ngoo Ho
(Spouse if, filing)         First Name                             Middle Name        Last Name


 United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA


Case number
(if known)                                                                                                                       □ Check if this is an
                                                                                                                                   amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                             12/15


Codebtors are people or entities who are aiso iiabie for any debts you may have. Be as compiete and accurate as possible, if two married
people are filing together, both are equally responsible for supplying correct information, if more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

      1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      ■ No
      □ Yes

      2. Within the last 8 years, have you lived in a community property state or territory? {Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      □ No. Go to line 3.
      B Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                n No
                B Yes.


                        In which community state or territory did you live?           -NONE-          . Fill in the name and current address of that person.


                        Name of your spouse, former spouse, or legal equivalent
                        Number, Street, City, State & Zip Code

   3. In Column 1, list ail of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

               Column f; Your codebtor                                                                Column 2: The creditor to whom you owe the debt
               Name, Number, street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                               □ Schedule D, line
               Name
                                                                                                      □ Schedule E/F, line
                                                                                                      □ Schedule G, line .
               Number              Street
               City                                        State                       ZIP Code




    3.2                                                                                               □ Schedule D, line
               Name
                                                                                                      n Schedule E/F, line
                                                                                                      □ Schedule G, line .
               Number              Street
               City                                       State                        ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                               Best Case Bankruptcy
             Case 8:19-bk-11265-MW                    Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                    Desc
                                                      Main Document    Page 29 of 64


 Fill in this information to identify your case:

Debtor 1                        Loc Tho Phan

Debtor 2                        Ly Ngoc Ho
(Spouse, if filing)


 United States Bankruptcy Court for the:        CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                              Check If this is:
(if known)
                                                                                                         n An amended filing
                                                                                                         n A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 1061                                                                                           MM / DD/ YYYY

Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married peopie are filing together(Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information, if you are married and not fiiing Jointly, and your spouse is living with you, inciude information about your
spouse, if you are separated and your spouse is not fiiing with you, do not include Information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                      I Describe Employment
        Fill in your employment
       information.                                                  "




       If you have more than one job,                               B Employed                                  B Employed
       attach a separate page with             Employment status*
       Information about additional                                 □ Not employed                              □ Not employed
       employers.
                                               Occupation           Information Tech                            Heaith Coordinator
       Include part-time, seasonal, or
       self-employed work.                                          California institution for
                                               Employer's name      Women                                       Conifer Rev Cycl Sol LLC
       Occupation may include student
       or homemaker, if It applies.            Employer's address
                                                                    16756 Chino Corona Road                     3560 Dallas Parkway
                                                                    Corona, CA 92880                            Frisco, TX 75034

                                               How long employed there?        9 Years                                   6 Months
                                                                               *See Attachment for Additional Employment Information

                      I Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.




        List monthly gross wages, salary, and commissions (before all payroll
 2.     deductions). If not paid monthly, calculate what the monthly wage would be.         2.       $       6,860.00        $         3,073.61

 3.     Estimate and list monthly overtime pay.                                              3.     +$            0.00                     0.00

 4.     Calculate gross income. Add line 2 + line 3.                                        4.       $    6,860.00               $   3,073.61




Official Form 1061                                                        Schedule I: Your Income                                                  page 1
            Case 8:19-bk-11265-MW                Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                          Desc
                                                 Main Document    Page 30 of 64

Debtor 1 LOC Tho Ph3n
Debtor 2 Ly Ngoc Ho                                                                              Case number {ifknown)




                                                                                                                         ;nbh-1
      Copy line 4 here                                                                    4.      $        6,860.00       $         3,073.61

5.    List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.     $        1,123.82       $              479.33
     5b.     Mandatory contributions for retirement plans                                 5b.  $           1,403.00       $                0.00
     5c.     Voluntary contributions for retirement plans                                 5c.  $                0.00      $                0.00
     5d.     Required repayments of retirement fund loans                                 5d.  $                0.00      $                0.00
      5e.    Insurance                                                                    5e.  $             982.20       $                0.00
      5f.    Domestic support obligations                                                 5f.  $                0.00      $                0.00
      5g.    Union dues                                                                   5g. $                 0.00      $                0.00
      5h.    Other deductions. Specify:                                                   5h.+ $                0.00     +$                0.00
      Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                      6.     $         3,509.02       $              479.33

      Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7.     $         3,350.98       $         2,594.28
8.   List all other Income regularly received:
     8a. Net Income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.     $             0.00      $                0.00
     8b.     Interest and dividends                                                       8b.     $             0.00      $                0.00
      8c.    Family support payments that you, a non-flling spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                       8c.       $             0.00      $                0.00
     8d.     Unemployment compensation                                                  8d.       $             0.00      $                0.00
     8e.     Social Security                                                            8e.       $             0.00      $                0.00
     8f.     Other government assistance that you regularly receive
             Include cash assistance and the value (if known)of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                   8f.       $             0.00      $                0.00
      8g.    Pension or retirement income                                               8g.       $             0.00                       0.00
      8h.    Other monthly income. Specify: Gross $1030.18,taxes $78.86                   8h.+ $                0.00                     951.32

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                            9.                    0.00                      951.32


10. Calculate monthly income. Add line 7 + line 9.                                      10.           3,350.98             3,545.60               6,896.58
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list In Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                    11. +$              0.00

12. Add the amount In the last column of line 10 to the amount In line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
      applies                                                                                                                     ''2.            6,896.58

                                                                                                                                         Combined
                                                                                                                                         monthly Income
13. Do you expect an Increase or decrease within the year after you file this form?
      ■         No.
      □         Yes. Explain: |




Official Form 1061                                                     Schedule I: Your Income                                                      page 2
           Case 8:19-bk-11265-MW           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                    Desc
                                           Main Document    Page 31 of 64

Debtor 1   Loc Tho Phan
Debtor 2   Ly Ngoc Ho                                                                Case number {ifknown)




                                                     Official Form B 6i
                                 Attachment for Additional Employment information

Spouse
Occupation              Student Aid
Name of Employer        Garden Grove Unified Schooi District
How long employed       3 Months
Address of Employer     10331 Stanford Avenue
                        Garden Grove, CA 92840




Official Form 1061                                         Schedule I: Your Income                                  page 3
        Case 8:19-bk-11265-MW                      Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                          Desc
                                                   Main Document    Page 32 of 64


Fill in this information to identify your case;

Debtor 1               Loc The Phan                                                                       Check If this is:
                                                                                                           □      An amended filing
Debtor 2               Ly Ngoc Ho                                                                          □      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                               13 expenses as of the following date:

1 United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA                         |                MM/DD/YYYY


Case number
(If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                              12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 Information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (If known). Answer every question.

              Describe Your Household
       Is this a joint case?
       □ No. Go to line 2.
       H Yes. Does Debtor 2 live In a separate household?
                ■ No
                □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?          □ No
      Do not list Debtor 1 and                    Fill out this information for   Dependent's relationship to        D ependent's      Does dependent
                                       B Yes.     each dependent                  Debtor 1 or Debtor 2               age               live with you?
      D ebtor 2.

      Do not state the                                                                                                                 □ No
      dependents names.                                                           Daughter                           1                  ■ Yes
                                                                                                                                       □ No
                                                                                  Daughter                           2                  ■ Yes
                                                                                                                                       □ No
                                                                                  Daughter                           3                  ■ Yes
                                                                                                                                       □ No
                                                                                  Mother In law                      58                 ■ Yes
                                                                                                                                        □ No
                                                                                  Father In law                      60                 ■ Yes
3.    Do your expenses Include                ■ No
      expenses of people other than
      yourself and your dependents?           □ Yes

             I Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement In a Chapter 13 case to report
expenses as of a date after the bankruptcy Is filed. If this Is a supplemental Schedule J, check the box at the top of the form and fill In the
applicable date.

Include expenses paid for with non-cash government assistance If you know
the value of such assistance and have Included It on Schedule I: Your Income
(Official Form 1061.)

4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                         4. $                           2,905.01

      If not Included In line 4:

      4a.     Real estate taxes                                                                          4a.                                    0.00
      4b.     Property, homeowner's, or renter's insurance                                               4b.                                   60.00
      4c.     Home maintenance, repair, and upkeep expenses                                               4c.                                  25.00
      4d.     Homeowner's association or condominium dues                                                4d.                                    0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.                                   0.00

Official Form 106J                                                  Schedule J: Your Expenses                                                           page 1
Debtor 1    Loc Tho Phan
Debtor 2 Ly Ngoc Ho                                                      Case number (if known)
Official Form 106J   Main Document           Schedule J: Your Expenses
                                      Page 33 of 64                                                      page 2
       Desc          Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43              Case 8:19-bk-11265-MW
       Case 8:19-bk-11265-MW                         Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                               Desc
                                                     Main Document    Page 34 of 64

Debtor 1     Loc Tho Phan
Debtor 2     Ly Ngoc Ho                                                                                Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a. $                                  80.00
      6b. Water, sewer, garbage collection                                                                   6b. $                                100.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c. $                                300.00
      6d. Other. Specify:                                                                                    6d. $                                    0.00
7.    Food and housekeeping suppiies                                                                          7. $                              1,200.00
8.    Chiidcare and chiidren's education costs                                                                8. $                                600.00
9.  Ciothing, iaundry, and dry cieaning                                                                       9. $                                 100.00
10. Personal care products and services                                                                      10. $                                200.00
11. Medicai and dentai expenses                                                                              11. $                                 100.00
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                             12. $                                500.00
13. Entertainment, ciubs, recreation, newspapers, magazines, and books                                       13. $                                250.00
14. Charitable contributions and reiigious donations                                                         14. $                                  40.00
15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a. $                                  100.00
      15b. Health insurance                                                                                15b. $                                     0.00
      15c.   Vehicle insurance                                                                              15c.   $                                80.00
      15d. Other insurance. Specify:                                                                       15d.    $                                  0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a. $                                 487.38
      17b. Car payments for Vehicle 2                                                                      17b. $                                   0.00
      17c. Other. Specify:                                                                                  17c. $                                    0.00
      17d. Other. Specify:                                                                                 17d. $                                     0.00
18.   Your payments of alimony, maintenance,and support that you did not report as
      deducted from your pay on line 5, Schedule /, Your Income (Official Form 1061).                        18. $                                    0.00
19.   Other payments you make to support others who do not live with you.                                          $                                  0.00
      Specify:                                                                                               19.
20.                                                                                                       el:Yc <ur Income.
      20a.   Mortgages on other property                                                                   20a. $                                     0.00
      20b. Real estate taxes                                                                               20b. $                                     0.00
      20c.   Property, homeowner's, or renter's insurance                                                  20c. $                                     0.00
      20d.   Maintenance, repair, and upkeep expenses                                                      20d. $                                     0.00
      20e. Homeowner's association or condominium dues                                                     20e. $                                     0.00
21.   Other: Specify:      Student loan                                                                      21. +$                               450.00
      emergencyy                                                                                                   +$                               50.00

22.   Calculate your monthly expenses
      22a. Add lines 4 through 21.                                                                                     $                     7,627.39
      22b. Copy line 22(monthly expenses for Debtor 2), if any,from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     7,627.39
23.   Calculate your monthly net income.
      23a. Copy line 12(your combined monthly income)from Schedule I.                                      23a. $                               6,896.58
      23b. Copy your monthly expenses from line 22c above.                                                 23b. -$                              7,627.39

      23c, Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                          23c.                                  -730.81

24.   Do you expect an increase or decrease in your expenses within the year after you fiie this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      ■ No.
      □ Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3
             Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                 Desc
                                                             Main Document    Page 35 of 64




Fill in this information to identify your case:

Debtor 1                 Log Tho Phan
                          First Name                        Middle Name             Last Name

Debtor 2                  Ly Ngoc Ho
(Spouse if, filing)      First Name                         Middle Name             Last Name


United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA


Case number
(if known)                                                                                                                        □ Check if this is an
                                                                                                                                    amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        i£i5^
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.



                  Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        H      No
        □      Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration
      that they are true and correct.

       X     /s/Loc Tho Phan                                                        X /s/LyNgocHo
             Loc Tho Phan                                                               Ly Ngoc Ho
             Signature of Debtor t                                                      Signature of Debtor 2

             Date     February 27, 2019                                                 Date    February 27, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 8:19-bk-11265-MW                         Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                         Desc
                                                           Main Document    Page 36 of 64


 Fill in this information to identify your case:

 Debtor 1                Log Tho Phan
                         First Name                       Middle Name                   Last Name

 Debtor 2                Ly Ngoc Ho
(Spouse if, filing)      First Name                       Middle Name                   Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA


 Case number
(if known)                                                                                                                               □ Check if this Is an
                                                                                                                                           amended filing



Official Form 107
statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/i6
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (If known). Answer every question.

EBaHB Give Details About Your Marital Status and Where You Lived Before
1.    What Is your current marital status?

      ■      Married
      □      Not married

2.    During the last 3 years, have you lived anywhere other than where you live now?

      □      No
      ■ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
       Debtor 1 Prior Address:                                 Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                               lived there                                                                      lived there
       3210 Quartz Lane Apt A3                                 From-To:
                                                                                            I Same as Debtor 1                                  H Same as Debtor 1
        Fullerton, OA 92831                                    June 2014 to                                                                     From-To:
                                                               June 2016



3. Within the last 8 years, did you ever live with a spouse or legal equivalent In a community property state or territory? {Community property
states and territories include Arizona. California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

      □      No
      ■ Yes. Make sure you fill out Scheduie H: Your Codebtors (Official Form 106H).

               Explain the Sources of Your Income

4.    Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      □      No
      B      Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of Income               Gross Income                   Sources of Income              Gross Income
                                                  Check all that apply.           (before deductions and         Check all that apply.          (before deductions
                                                                                  exclusions)                                                   and exclusions)
From January 1 of current year until              ■ Wages, commissions,                         $8,134.00        ■ Wages, commissions,                     $2,551.00
the date you filed for bankruptcy:
                                                  bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                         n Operating a business
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:19-bk-11265-MW                          Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                         Desc
                                                           Main Document    Page 37 of 64
 Debtor 1     Loc Tho Phan
 Debtor 2     Ly Ngoc Ho                                                                                 Case number {if known)


                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income               Gross Income                   Sources of income             Gross income
                                                  Check all that apply.           (before deductions and         Check all that apply,         (before deductions
                                                                                  exclusions)                                                  and exclusions)

For last calendar year:                           ■ Wages,commissions,                        $87,058.00         ■ Wages, commissions,                $16,644.00
(January 1 to December 31, 2018)
                                                  bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                         n Operating a business

 For the calendar year before that:               ■ Wages, commissions,                       $63,859.00         ■ Wages, commissions,                $16,113.00
 (January 1 to December 31, 2017 )                bonuses, tips                                                  bonuses, tips

                                                  □ Operating a business                                         □ Operating a business


5.    Did you receive any other Income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      ■     No
      □     Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income               Gross Income from              Sources of income             Gross income
                                                  Describe below.                 each source                    Describe below.               (before deductions
                                                                                  (before deductions and                                       and exclusions)
                                                                                  exclusions)

            I List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      □     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                     d No.        Go to line 7.
                     ^ Yes        List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

      I Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     n No.        Go to line 7.
                     I Yes        List below each creditor to whom you paid a totai of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.


       Creditor's Name and Address                             Dates of payment            Total amount          Amount you       Was this payment for..
                                                                                                     paid            still owe

       Pennymac Loan Services                                  Past 90 Days                   $8,715.03         $483,179.00       H Mortgage
       Po Box 514387                                                                                                              □ Car
       Los Angeles, OA 90051
                                                                                                                                  □ Credit Card
                                                                                                                                  □ Loan Repayment
                                                                                                                                  □ Suppliers or vendors
                                                                                                                                  □ Other




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 8:19-bk-11265-MW                          Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                          Desc
                                                           Main Document    Page 38 of 64
 Debtor 1     Loc Tho Phan
 Debtor 2     Ly Ngoc Ho                                                                                 Case number {if known)


       Creditor's Name and Address                             Dates of payment            Total amount          Amount you        Was this payment for...
                                                                                                     paid            still owe

      Toyota Motor Credit Co                                   Past 90 Days                   $1,462.14          $29,730.00        □ Mortgage
      440 E Huntlngton                                                                                                             ■ Car
      Arcadia, CA 91006
                                                                                                                                   □ Credit Card
                                                                                                                                   n Loan Repayment
                                                                                                                                   n Suppliers or vendors
                                                                                                                                   □ Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

      ■     No
      n     Yes. List all payments to an insider,
       insider's Name and Address                              Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

      ■     No
      □     Yes. List all payments to an insider
       insider's Name and Address                              Dates of payment            Total amount          Amountyou         Reason for this payment
                                                                                                     paid             still owe    Include creditor's name

            I identify Legal Actions, Repossessions, and Foreclosures

      Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      □     No
      H     Yes. Fill in the details.
       Case title                                              Nature of the case         Court or agency                          Status of the case
       Case number

       Navy Federal Cr Union vs. Loc T.                        Complaint for              Central Justice Center, Civil            □ Pending
       Phan                                                    Money                      Division                                 □ On appeal
       30-2018-01034304-CL-BC-C JC                                                        700 Civic Center Drive West              □ Concluded
                                                                                          Santa Ana, CA 92701

       American Express vs. Loc Tho                            Complaint for              Central Justice Center, Civil            □ Pending
       Phan                                                    Money                      Division                                 □ On appeal
       30-2018-01006111 -CL-CL-C JC                                                       700 Civic Center Drive West              □ concluded
                                                                                          Santa Ana, CA 92701


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

      ■     No. Goto line 11.
      □     Yes. Fill in the information below.
       Creditor Name and Address                               Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                               Explain what happened




Official Form 107                                    Statement of Financial Affairs for Individuais Fiiing for Bankruptcy                                       pages

Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                     Desc
                                                            Main Document    Page 39 of 64
Debtor 1      Loc Tho Phan
Debtor 2      Ly Ngoc Ho                                                                                  Case number {if known)


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
      ■     No
      □     Yes. Fill In the details.
       Creditor Name and Address                               Describe the action the creditor took                         Date action was             Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

      ■     No
      □     Yes

            I List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
    ■ No
      □     Yes. Fill In the details for each gift.
       Gifts with a total value of more than $600                   Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                            the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
    ■ No
      □     Yes. Fill In the details for each gift or contribution.
       Gifts or contributions to charities that total               Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, street, City, State and ZIP Code)

            I List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

      ■     No
      □     Yes. Fill In the details.
       Describe the property you lost and                 Describe any insurance coverage for the loss                       Date of your      Value of property
       how the loss occurred                                                                                                 loss                              lost
                                                          Include the amount that insurance has paid. List pending
                                                          Insurance claims on line 33 of SG/?edi//e A/B; Property.

            I List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required In your bankruptcy.

      □     No
      H     Yes. Fill In the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment             Amount of
       Address                                                      transferred                                              or transfer was            payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       The Attorney Group                                           Attorney Fees $1,095.00                                  December 5,              $1,095.0 0
       3435 Wllshire Blvd                                                                                                    2018
       Suite 1111
       Los Angeles, CA 90010
       dklng@theattorneygroup.com




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 8:19-bk-11265-MW                             Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                     Desc
                                                             Main Document    Page 40 of 64
Debtor 1       Loc Tho Phan
Debtor 2 Ly Ngoc Ho                                                                                        Case number {ifknown)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

      ■     No
      □     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made ■■ ■ ■■

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
      ■     No
      n     Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
      ■     No
      □     Yes. Fill in the details.
       Nameoftrust                                                   Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

              List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
      ■     No
      n     Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Lastbalance
       Address (Number, street, City, state and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved,or                          transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

      ■     No
      □     Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents                 Doyou still
       Address (Number, street. City, state and ZIP Code)            AddreSS (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      ■     No
      □     Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            tO It?                                                                       have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                     Desc
                                                             Main Document    Page 41 of 64
 Debtor 1      Loc Tho Phan
 Debtor 2 Ly Ngoc Ho                                                                                            Case number {if known)

Unm Idcnlily Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


      ■     No
      □     Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Vaiue
       Address (Number, street, City, state and ZiP Code)            (Number, Street, City, State and ZIP
                     ..   .                                          ;Code)

1^^^^ Give Details About Environmental information
For the purpose of Part 10, the foliowing definitions apply:

H Environmental law means any federal, state, or local statute or regulation concerning poliution, contamination, releases of hazardous or
      toxic substances, wastes, or materiai into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controiiing the cieanup of these substances, wastes, or materiai.
H Site means any iocation, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
H Hazardous material means anything an environmentai law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous materiai, poiiutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardiess of when they occurred.

24. Has any govemmentai unit notified you that you may be iiabie or potentially liable under or in violation of an environmentai iaw?

      ■     No
      □     Yes. Fill In the details.
       Name of site                                                  Govemmentai unit                               Environmental iaw, if you   Date of notice
       Address (Number, street, City, state and ZIP Code)            AddreSS (Number, Street, City, State and       knOW it
                                                                     ZiP Code)


25. Have you notified any governmental unit of any reiease of hazardous materiai?

      ■     No
      □     Yes. Fiii in the details.
       Name of site                                                  Governmental unit                              Environmental law, if you    Date of notice
       Address (Number, street. City, state and ZIP Code)            AddreSS (Number, Street, City, State and      knOW it
                                                                     ZIP Code)

26. Have you been a party in any judiciai or administrative proceeding under any environmentai law? Include settlements and orders.

      ■     No
      □     Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case              Status of the
       Case Number                                                   Name                                                                       case
                                                                     Address (Number, street. City,
                                                                     State and ZIP Code)

liaim Give Details About Your Business or Connections to Any Business

27. Within 4 years before you fiied for bankruptcy, did you own a business or have any of the foilowing connections to any business?
            □ A sole proprietor or seif-employed in a trade, profession, or other activity, either full-time or part-time
            n A member of a iimited liability company (LLC) or iimited liability partnership (LLP)
            □ A partner in a partnership
            □ An officer, director, or managing executive of a corporation
            n An owner of at ieast 5% of the voting or equity securities of a corporation




Offlcial Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                     Desc
                                                             Main Document    Page 42 of 64
 Debtor 1       Loc Tho Phan
 Debtor 2       Ly Ngoc Ho                                                                                  Case number {if known)


      H No. None of the above applies. Go to Part 12.
      □ Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

      ■      No
      n      Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:    I Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining moneyor property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both^
18 U.S.C. §§ 152,1341,1519, and 3571.

 Is! Log Tho Phan                                                        Isl Ly Ngoc Ho
 Loc Tho Phan                                                            Ly Ngoc Ho
 Signature of Debtor                                                     Signature of Debtor 2

 Date      February 27, 2019                                             Date      February 27, 2019

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy {Official Form 107)?
■ No
□ Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
■ No
□ Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 8:19-bk-11265-MW                         Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                       Desc
                                                           Main Document    Page 43 of 64

      in this information to identify your case:

 Debtor 1                Loc Tho Phan
                         First Name                       Middle Name               Last Name

 Debtor 2                 Ly Ngoc Ho
(Spouse if, filing)      First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number
(if known)                                                                                                             □ Checklfthlsisan
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              i2/is
If you are an Individual filing under chapter 7, you must fill out this form If:
H creditors have claims secured by your property, or
H you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
             on the form

If two married people are filing together In a joint case, both are equally responsible for supplying correct Information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (If known).

I^OH List Your Creditors Who Have Secured Claims
1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill In the
   Information below.
   iniormauun ueiuw.




                                                                        secures a debt?         '                                       fHflgea


    Creditor's        Pennymac Loan Services                            □ Surrender the property.                     □ No
    name:                                                               □ Retain the property and redeem it.
                                                                        B Retain the property and enter into a        B Yes
    Description of       525 South Woods Avenue
                                                                           Reaffirmation Agreement
    property             Fullerton, OA 92832 Orange                     □ Retain the property and [explain]:
    securing debt: bounty


    Creditor's        Toyota Motor Credit Co                            □ Surrender the property.                     ■ No
    name:                                                               □ Retain the property and redeem it.
                                                                        B Retain the property and enter into a        □ Yes
    Description of 2017 Toyota Sienna L 11,000
                                                                           Reaffirmation Agreement
    property             miles                                          □ Retain the property and [explain]:
    securing debt:


             I List Your Unexplred Personal Property Leases
For any unexplred personal property lease that you listed In Schedule G: Executory Contracts and Unexplred Leases (Official Form 106G), fill
In the Information below. Do not list real estate leases. Unexplred leases are leases that are still In effect; the lease period has not yet ended.
You may assume an unexplred personal property lease If the trustee does not assume It. 11 U.S.C. § 365(p)(2).

/DescrlbelTouri^^^^              peiional property leases


Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                    Best Case Bankruptcy
           Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                           Desc
                                                           Main Document    Page 44 of 64

Debtor 1      Loc Tho Phan
Debtor 2      Ly Ngoc Ho                                                                           Case number {if known)


Lessor's name:                                                                                                              n No
Description of leased
Property:                                                                                                                   □ Yes

Lessor's name:                                                                                                              □ No
Description of leased
Property:                                                                                                                   □ Yes

Lessor's name:                                                                                                              □ No
Description of leased
Property:                                                                                                                   □ Yes

Lessor's name:                                                                                                              □ No
Description of leased
Property:                                                                                                                   □ Yes

 Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                   □ Yes

 Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                   □ Yes

 Lessor's name:                                                                                                             n No
Description of leased
Property:                                                                                                                   □ Yes

              Sn|ii WvUm

Under penalty of perjury, I declare that I have indicated my Intention about any property of my estate that                         d any personal
property that is subject to an unexpired lease.

X     Isl Loc Tho Phan                                                            X Isl Ly Ngoc Ho
       Loc Tho Phan                                                                 Ly Ngoc Ho
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        February 27, 2019                                              Date     February 27, 2019




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                               page 2

Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                       Best Case Bankruptcy
          Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                     Desc
                                                          Main Document    Page 45 of 64

Notice Required by 11 U.S.C.§ 342(b)for
individuals Filing for Bankruptcy (Form 2010)


                                                                                        Chapter?:         Liquidation
This notice is for you if:
                                                                                                $245 filing fee
        You are an individuai fiiing for bankruptcy,
        and                                                                                      $75   administrative fee

        Your debts are primarily consumer debts.                                        +        $15 trustee surcharge
        Consumer debts are defined In 11 U.S.C.
       § 101(8) as "incurred by an individual                                                   $335   total fee
       primarily for a personal, family, or
       household purpose."                                                              Chapter 7 is for individuals who have financial
                                                                                        difficulty preventing them from paying their debts
                                                                                        and who are willing to allow their nonexempt
The types of bankruptcy that are avaiiabie to                                           property to be used to pay their creditors. The
individuals
                                                                                        primary purpose of filing under chapter 7 is to have
                                                                                        your debts discharged. The bankruptcy discharge
Individuals who meet the qualifications may file under                                  relieves you after bankruptcy from having to pay
one of four different chapters of Bankruptcy Code:                                      many of your pre-bankruptcy debts. Exceptions exist
                                                                                        for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                         be enforced after discharge. For example, a creditor
                                                                                        may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                     repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                           However, if the court finds that you have committed
                   for family farmers or                                                certain kinds of improper conduct described in the
                          fishermen                                                     Bankruptcy Code, the court may deny your
                                                                                        discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                         You should know that even if you file chapter 7 and
                          income                                                        you receive a discharge, some debts are not
                                                                                        discharged under the law. Therefore, you may still
                                                                                        be responsible to pay:
You should have an attorney review your
decision to file for bankruptcy and the choice of                                           most taxes;
chapter.
                                                                                            most student loans;

                                                                                            domestic support and property settlement
                                                                                            obligations;




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright(c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                 Best Case Bankruptcy
          Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                        Desc
                                                          Main Document    Page 46 of 64


        most fines, penalties, forfeitures, and criminal                           your income is more than the median income for your
        restitution obligations; and                                               state of residence and family size, depending on the
                                                                                   results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                       administrator, or creditors can file a motion to dismiss
        papers.                                                                    your case under § 707(b) of the Bankruptcy Code. If a
                                                                                   motion is filed, the court will decide if your case should
You may also be required to pay debts arising from:                                be dismissed. To avoid dismissal, you may choose to
                                                                                   proceed under another chapter of the Bankruptcy
        fraud or theft;                                                            Code.


        fraud or defalcation while acting in breach of                             If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                        the trustee may sell your property to pay your debts,
                                                                                   subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                               of the proceeds from the sale of the property. The
                                                                                   property, and the proceeds from property that your
        death or personal injury caused by operating a                             bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                       entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                     enable you to keep your home, a car, clothing, and
                                                                                   household items or to receive some of the proceeds if
If your debts are primarily consumer debts, the court                              the property is sold.
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.                                     Exemptions are not automatic. To exempt property,
You must file Chapter 7 Statement of Your Current                                      you must list it on Schedule C: The Property You Claim
Monthly Income (Official Form 122A-1) if you are an                                    as Exempt(Official Form 106C). If you do not list the
individual filing for bankruptcy under chapter 7. This                                 property, the trustee may sell it and pay all of the
form will determine your current monthly income and                                    proceeds to your creditors.
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,                                Chapter 11: Reorganization
the Chapter 7 Means Test Calculation (Official Form
 122A-2).
                                                                                                   $1,167 filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                        +          $550 administrative fee
 Calculation (Official Form 122A-2). The calculations on                                           $1,717    total fee
the form— sometimes called the Means Tesf—deduct
from your income living expenses and payments on
                                                                                       Chapter 11 is often used for reorganizing a business,
certain debts to determine any amount available to pay
                                                                                       but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                       chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C.§ 342(b)for Individuais Filing for Bankruptcy(Form 2010)                                                           page 2
Software Copyright(c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                    Best Case Bankruptcy
           Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                       Desc
                                                           Main Document    Page 47 of 64
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences,Including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home,and your possessions.

             Although the law allows you to represent yourself In bankruptcy court, you should understand that
             many people find It difficult to represent themselves successfully. The rules are technical, and a mistake
             or Inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy If you are not eligible to file or If you do not Intend to file the
             necessary documents.

            Bankruptcy fraud Is a serious crime; you could be fined and Imprisoned If you commit fraud In your
            bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
            fraud In connection with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to
            20 years, or both. 18 U.S.C.§§ 152,1341,1519, and 3571.



                                                                                       Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                 to repay your creditors all or part of the money that
                    farmers or fishermen                                               you owe them, usually using your future earnings. If
                                                                                       the court approves your plan, the court will allow you
                                                                                       to repay your debts, as adjusted by the plan, within 3
                   $200 filing fee                                                     years or 5 years, depending on your income and other
 +                  $75 administrative fee                                             factors.
                   $275       total fee
                                                                                       After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                              many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                              not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                pay Include;
 are not paid.
                                                                                              domestic support obligations,

                                                                                              most student loans,
 Chapter 13: Repayment plan for
             Individuals with regular                                                         certain taxes,
                    Income
                                                                                              debts for fraud or theft,

                   $235 filing fee                                                            debts for fraud or defalcation while acting in a
                    $75       administrative fee                                              fiduciary capacity,
                   $310       total fee
                                                                                              most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                          certain debts that are not listed in your
 installments over a period of time and to discharge                                          bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                      certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                 personal injury, and

                                                                                              certain long-term secured debts.




Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)                                                          pages
Software Copyright(c) 1996-2018 Best Case. LLC -www.bestcase.com                                                                  Best Case Bankruptcy
           Case 8:19-bk-11265-MW                             Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                        Desc
                                                             Main Document    Page 48 of 64
                                                                                          A married couple may file a bankruptcy case
                                                                                          together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
                                                                                          bankruptcy petition, the bankruptcy court generally will
                                                                                          mail you and your spouse one copy of each notice,
                                                                                          unless you file a statement with the court asking that
                                          irherco                    ismiss-youK          each spouse receive separate copies.

                                        jnkruptcyCo e/the                                 Understand which services you could receive from
                                                        ,:'• '"''-I
                                       e local rules of the cou                           credit counseling agencies
                                   aif-'mm
                                                       ' ■. ;
                                                i*.. ' '
                                    bout the documents                                    The law generally requires that you receive a credit
                                                                                          counseling briefing from an approved credit counseling
                       cbBrtslg"bWBltforms/bahkYuptcvj^^^^                                agency. 11 U.S.C. § 109(h). If you are filing a joint
^;html#procedure.^                                                                        case, both spouses must receive the briefing. With
                 'Mt                                                                      limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.

        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://iustice.gov/ust/eo/hapcpa/ccde/cc approved.html
        other offices and employees of the U.S.
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcv/
                                                                                          BankruptcvResources/ApprovedCredit
The bankruptcy court sends notices to the mailing                                         AndDebtCounselors.aspx.
address you list on Voluntary Petition for individuals
Filing for Bankruptcy (Official Form 101). To ensure                                      If you do not have access to a computer, the clerk of
that you receive information about your case.                                             the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court                                   the list.
of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                 Desc
                                                            Main Document    Page 49 of 64
B2030(Form 2030)(12/15)
                                                              United States Bankruptcy Court
                                                                    Central District of California

            Loc Tho Phan
 In re      Ly Ngoc Ho                                                                                             No.
                                                                                 Debtor(s)                    Chapter      7

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.    Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), 1 certify that 1 am the attorney for the above named debtor(s) and that
      compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me,for services rendered or to
      be rendered on behalf ofthe debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, 1 have agreed to accept                                                  $                    1,095,00
             Prior to the filing of this statement 1 have received                                        $                    1,095.00
             Balance Due                                                                                  $                       0.00

2.     The source ofthe compensation paid to me was:

             H Debtor              □ Other (specify):

3.     The source of compensation to be paid to me is:

             ■ Debtor              □ Other (specify):

4.       Hi have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

         □ 1 have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
           copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, 1 have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market vaiue; exemption planning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION

       1 certify that the foregoing is ii complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 27, 2019                                                           Isl Daniel King
     Date                                                                        Daniel King 207911
                                                                                 Signature ofAttorney
                                                                                 The Attorney Group
                                                                                 3435 Wilshire Bivd, , Ste 1111
                                                                                 Los Angeles, CA 90010
                                                                                 (213) 388-3887 Fax: (213)388-1744
                                                                                 daniei.king@theattorneygroup.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                           Best Case Bankruptcy
             Case 8:19-bk-11265-MW                          Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                               Desc
                                                            Main Document    Page 50 of 64

 Fill in this information to identify your case:                                                      Check one box only as directed in this form and in Form
                                                                                                      122A-1Supp:
Debtor 1              Loc Tho Phan

Debtor 2              Ly Ngoc Ho                                                                         n 1. There is no presumption of abuse
(Spouse, if filing)
                                                                                                         ■ 2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:           Central District of California
                                                                                                                applies will be made under Chapter 7 Means Test
                                                                                                                Calculation (Official Form 122A-2).
Case number
(if known)                                                                                               □ 3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                          □ Check if this is an amended filing
Official Form 122A -1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space Is needed,
attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.
                  Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
        □ Not married. Fill out Column A, lines 2-11.
        H Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        □ Married and your spouse is NOT filing with you. You and your spouse are:
         □ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
         n Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you,file this bankruptcy case.^^l i ^
    101(1 OA)., For example, If you are filing on September 15, the 6-month period would be March 1 through August 3,1,. If the ahibunt of your monthly income varied Buring "
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do hot include any income amount more than once. For examjple, if both f
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.     l;>:
                                                                                                           Column A                  Column B: . . .
                                                                                                           Debtor 1                  Debtor 2 or
                                                                                                                                     non-flling spouse
  2.    Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
        payroll deductions).                                                                                         6,860.00                  4,024.93
  3.    Alimony and maintenance payments. Do not include payments from a spouse if
        Column B is filled in.                                                                                             0.00                      0.00
  4.    All amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. Include regular contributions
        from an unmarried partner, members of your household, your dependents, parents,
        and roommates. Include regular contributions from a spouse only if Column B is not
        filled in. Do not include payments you listed on line 3.                                                           0.00      $               0.00

  5.    Net Income from operating a business, profession, or farm
                                                                                     Debtor 1

        Gross receipts (before all deductions)                            $         0.00
        Ordinary and necessary operating expenses                        -$         0.00
        Net monthly income from a business, profession, or farm $                   0.00 Copy here -> $                    0.00      $               0.00
  6.    Net income from rental and other real property
                                                                                     Debtor 1

        Gross receipts (before all deductions)                            $         0.00
        Ordinary and necessary operating expenses                                   0.00
        Net monthly income from rental or other real property            $          0.00   Copy here -> $                  0.00                      0.00

  7.    Interest, dividends, and royalties                                                                 $              0.00                       0.00




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                          page 1
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                       Desc
                                                             Main Document    Page 51 of 64
Deb,on        LocThoPhan
Debtor 2      Ly Ngoc Ho                                                                             Case number {if known)



                                                                                                    Column A                   Column B
                                                                                                    Debtor i                   Debtor 2 or
                                                                                                                               noh-fiilng spouse
 8. Unemployment compensation                                                                       $              0.00       $              0.00
      Do not enter the amount if you contend that the amount received was a benefit under
      the Social Security Act. Instead, list It here:
           For you                                                   $                    Q.OQ
           For your spouse                                                                0.00
  9. Pension or retirement income. Do not Include any amount received that was a
      benefit under the Social Security Act.
                                                                                                                   0.00       $              0.00

  10. Income from all other sources not listed above. Specify the source and amount.
      Do not Include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or International or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                                   0.00                      0.00

                                                                                                                   0.00                      0.00

                 Total amounts from separate pages. If any.                                                        0.00                      0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.
                                                                                                   6,860.00                   4,024.93        $      10,884.93

                                                                                                                                               Total current monthly
                                                                                                                                              income

               Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly Income from line 11                                            Copy line 11 here=>                       10,884.93


              Multiply by 12(the number of months In a year)                                                                                     X 12

       12b. The result Is your annual Income for this part of the form                                                                12b.   $      130,619.16

  13. Calculate the median family income that applies to you. Follow these steps:
       Fill In the state In which you live.                                 OA


       Fill In the number of people In your household.
       Fill In the median family Income for your state and size of household.                                                         13.    $      119,705.00
       To find a list of applicable median Income amounts, go online using the iink specified In the separate Instructions
      for this form. This list may also be available at the bankruptcy clerk's office.

  14. How do the lines compare?
       14a.     □      Line 12b Is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                       Go to Part 3.

       14b.     B      Line 12b Is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A'2.
                       Go to Part 3 and fill out Form 122A-2.

               Sign Below
              By signing here, I declare under pen^|tyof permry that the Information on this statement and In any attachradr                ue an^orrecl.

             X /s/ Loo The Phan                                                       X /s/ Ly Ngoc Ho
                Log The Phan                                                            Ly Ngoc Ho
                Signature of Debtor 1                                                      Signature of Debtor 2
           Date February 27, 2019                                                  Date February 27, 2019
                MM/DD /YYYY                                                                MM/DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file It with this form.



Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.cx)m                                                                                   Best Case Bankruptcy
           Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                   Desc
                                                            Main Document    Page 52 of 64

 Fill in this information to identify your case:                                                               Check the appropriate box as directed in
                                                                                                               lines 40 or 42:
Debtor 1            Log Tho Phan
                                                                                                                 According to the calculations required by this
Debtor 2            Ly Ngoc Ho                                                                                   Statement:
(Spouse, If filing)
                                                                                                                 I 1. There Is no presumption of abuse.
United States Bankruptcy Court for the:            Central District of California
                                                                                                                  □ 2. There Is a presumption of abuse.
Case number
(if known)
                                                                                                               □ Check if this Is an amended filing
Official Form122A-2
Chapter 7 Means Test Calculation                                                                                                                            04/16

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space Is needed, attach a separate sheet to this form. Include the line number to which additional Information applies. On the top any
additional pages, write your name and case number (If known).

               Determine Your Adjusted Income


 1.    Copy your total current monthly Income.                               Copy line 11 from Official Form 122A-1 here=>            $           10,884.93

 2.    Did you fill out Column B In Part 1 of Form 122A-1?
       □ No. Fill In $0 for the total on line 3.
       B Yes. Is your spouse Filing with you?
          □ No.          Go to line 3.
          ■ Yes.         Fill in $0 for the total on line 3.

 3.    Adjust your current monthly Income by subtracting any part of your spouse's Income not used to pay for the
       household expenses of you or your dependents. Follow these steps:

       On line 11, Column B of Form 122A-1, was any amount of the Income you reported for your spouse NOT regularly used for the household
       expenses of you or your dependents?

       B No.      Fill In 0 for the total on line 3.
       □ Yes. Fill In the Information below:



                        .   X.1
               For example, tjie .incpme .is"Used,to
                                                _,X                 . X
                                                     pay your spouse's       L.
                                                                       tax debt or Xto
              (support other than ydu or your dependents. ^                                            Siiii




                     Total.                                                                               0.00

                                                                                                                   Copy total here=>..                    0.00



 4.    Adjust your current monthly income. Subtract line 3 from line 1.                                                                         10,884.93




Official Form 122A-2                                                Chapter 7 Means Test Calculation                                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                               Best Case Bankruptcy
            Case 8:19-bk-11265-MW                          Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                    Desc
                                                           Main Document    Page 53 of 64
Debtor 1
             Loc Tho Phan
Debtor 2     Ly Ngoc Ho                                                                           Case number {if known)



                 Calculate Your Deductions from Your Income


   The Internal Revenue Service(IRS)issues National and Local Standards for certain expense amounts. Use these amounts
   to answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate
   instructions for this form. This information may also be available at the bankruptcy clerk's office.

   Deduct the expense amounts set out In lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of
   your actual expenses If they are higher than the standards. Do not deduct any amounts that you subtracted fro your spouse's
   Income In line 3 and do not deduct any operating expenses that you subtracted from In Income In lines 5 and 6 of form 122A-1.

    If your expenses differ from month to month, enter the average expense.

    Whenever this part of the from refers to you, It means both you and your spouse If Column B of Form 122A-1 Is filled In.


   5.      The number of people used in determining your deductions from income

           Fill In the number of people who could be claimed as exemptions on your federal Income tax return,
           plus the number of any additional dependents whom you support. This number may be different from
           the number of people In your household.



    National Standards             : -You must use the IRS NationafSfandarjdsJo ansvyei^theq


           Food, clothing, and other items: Using the number of people you entered In line 5 and the IRS National
           Standards, fill In the dollar amount for food, clothing, and other Items.                                                              2,765.00


    7.     Out-of-pocket health care allowance: Using the number of people you entered In line 5 and the IRS National Standards, fill In
           the dollar amount for out-of-pocket health care. The number of people Is split Into two categories-people who are under 65 and
           people who are 65 or older-because older people have a higher IRS allowance for health care costs. If your actual expenses are
           higher than this IRS amount, you may deduct the additional amount on line 22.



    People who are under 66 years of age

           7a. Out-of-pocket health care allowance per person             $                52

           7b. Number of people who are under 65                          X            7

           7c. Subtotal. Multiply line 7a by line 7b.                     $       364.00          Copy here=>        $         364.00



   ^People who are 65 years ofage or older                          ^ -

           7d. Out-of-pocket health care allowance per person             $            114

           7e. Number of people who are 65 or older                       X

           7f.   Subtotal. Multiply line 7d by line 7e.                   $            0.00       Copy here=>       +$            0.00



           7g. Total. Add line 7c and line 7f                                                    364.00                  Copy total here=>       364.00




Official Form 122A-2                                               Chapter 7 Means Test Calculation                                                  page 2
Software Copyright(c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                              Best Case Bankruptcy
            Case 8:19-bk-11265-MW                          Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                     Desc
                                                           Main Document    Page 54 of 64
Debtor 1
             Loc Tho Phan
Debtor 2     Ly Ngoc Ho                                                                            Case number {if known)



   LocatStandards^ Yoii mtist usathe IRS I

   Based on information from the IRS,the U.S. Trustee Program has divided the iRS Locai Standard for housing for
   bankruptcy purposes into two parts:

   H Housing and utilities - insurance and operating expenses
   H Housing and utilities - Mortgage or rent expenses

   To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

   To find the chart, go online using the link specified in the separate instructions for this form.
   This chart may also be available at the bankruptcy clerk's office.


   8.      Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill
                                                                                                                                                        686.00
           in the dollar amount listed for your county for insurance and operating expenses

   9.      Housing and utilities - Mortgage or rent expenses:

           9a. Using the number of people you entered in line 5, fill in the dollar amount
                listed for your county for mortgage or rent expenses                                                   5      2,722.00

           9b. Total average monthly payment for all mortgages and other debts secured by your home.

                To calculate the total average monthly payment, add all amounts that are
                contractually due to each secured creditor in the 60 months after you file
                for bankruptcy. Then divide by 60.

               ^Nemeofthe creditor?              .                           A


                Pennymac Loan Services                                                2,905.01


                                                                                                                                          Repeat this
                                                                                                       Copy
                                        Total average monthly payment                 2,905.01         here=>     -$           oQAcni amount
                                                                                                                               2,905.01 iing 33a.on

           9c. Net mortgage or rent expense.

                Subtract line 9b {total average monthly paymenf)from line 9a {mortgage                                             Copy
                or rent expense). If this amount is less than $0, enter $0                                                  0.00   here=> $               0.00



    10. if you ciaim that the U.S. Trustee Program's division of the iRS Locai Standard for housing is incorrect and
        affects the caicuiation of your monthly expenses,fill in any additional amount you ciaim.                                                          0.00

            Explain why:

    11. Locai transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

           □ 0. Go to line 14.

           B 1. Goto line 12.

           □ 2 or more. Go to line 12.


    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
        operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                             289.00




Official Form 122A-2                                               Chapter 7 Means Test Caicuiation                                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                        Desc
                                                            Main Document    Page 55 of 64
Debtor 1     LocThoPhan
Debtor 2     Lv NflOC HO                                                                         Case number {if known)



   13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
           You may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for
           more than two vehicles.



                     Describe vehicle 1: ^0^7 Toyota Sienna L 11,000 miles FMV per KBB
   13a. Ownership or leasing costs using IRS Local Standard..                                                       497.00

   13b. Average monthly payment for all debts secured by Vehicle 1.
           Do not include costs for leased vehicles.

           To calculate the average monthly payment here and on line 13e, add all amounts that
           are contractually due to each secured creditor in the 60 months after you filed for
           bankruptcy. Then divide by 60.



                                                    siila   mi
                Toyota Motor Credit Co                                                  487.38

                                                                                                                                     Repeat this
                                                                                                     Copy
                                       Total Average Monthly Payment                                                      aqtoq amount
                                                                                                                          4o7.3d line 33b.on
                                                                                        487.38       here =>   -$



   13c. Net Vehicle 1 ownership or lease expense                                                                                 Copy net
                                                                                                                               Vehicle 1
           Subtract line 13b from line 13a. if this amount is less than $0, enter $0.                                          expense
                                                                                                                      9.62       here=> $                   9.62




    ;yehi|jle 21?-; Describe Vehicle 2:

    13d. Ownership or leasing costs using IRS Local Standard..                                                        0.00

    13e. Average monthly payment for all debts secured by Vehicle 2. Do not include costs for
           leased vehicles.




                                                                             payment.



                                                                                                     Copy                         Repeat this
                                                                                                     here                         amount on
                                       Total Average Monthly Payment                                                      0.00    line 33c.




    13f. Net Vehicle 2 ownership or lease expense                                                                                Copy net
                                                                                                                                 Vehicle 2
           Subtract line 13e from line 13d. if this amount is less than $0, enter $0.                                            expense
                                                                                                                      0.00       here=> $                   0.00



    14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public
        Transportation expense allowance regardless of whether you use public transportation.                                                 $             0.00

    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may
        also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
           not claim more than the IRS Local Standard for Pubiic Transportation.                                                              $             0.00




Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                        page 4
Software Copyright(c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 8:19-bk-11265-MW                           Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                 Desc
                                                            Main Document    Page 56 of 64
Debtor 1     LocThoPhan
Debtor 2     Ly Ngoc Ho                                                                            Case number {if known)




   16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as Income taxes,
       self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
           your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
           and subtract that number from the total monthly amount that is withheld to pay for taxes.
                                                                                                                                               1,423.91
           Do not include real estate, sales, or use taxes.                                                                            ^.
    17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
           contributions, union dues, and uniform costs.
                                                                                                                                               1,403.00
           Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.        $
    18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are
           filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
           insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than
                                                                                                                                                     0.00
           term.                                                                                                                       ^.
    19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
           administrative agency, such as spousal or child support payments.
                                                                                                                                                     0.00
           Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.   $
    20. Education: The total monthly amount that you pay for education that is either required:
           ■ as a condition for your job, or
           ■ for your physically or mentally challenged dependent child if no public education is available for similar services.      $             0.00


    21. Chlldcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
                                                                                                                                                  600.00
           Do not include payments for any elementary or secondary school education.                                                   $
    22. Additional health care expenses, excluding Insurance costs: The monthly amount that you pay for health care
        that is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid
        by a health savings account. Include only the amount that is more than the total entered in line 7.
           Payments for health insurance or health savings accounts should be listed only in line 25.                                  $             0.00


    23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication services
        for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
        phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
           income, if it is not reimbursed by your employer.
           Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
           expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.                                0.00




    24. Add all of the expenses allowed under the IRS expense allowances.                                                                    7,540.53
        Add lines 6 through 23.




Official Form 122A-2                                                Chapter 7 Means Test Calculation                                               page 5
Software Copyright(c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                               Desc
                                                             Main Document    Page 57 of 64
Debtor 1     LocThoPhan
Debtor 2     Lv NflOC HO                                                                           Case number {if known)




                                                                                                                                     w'

   25. Health insurance, disability insurance, and heaith savings account expenses. The monthly expenses for health
       insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
           your dependents.
           Health insurance                                                $       781.80

           Disability insurance                                            $          0.00

           Health savings account                                        +$           0.00



           Total                                                                    781.80      Copy total here=>                    $           781.80



           Do you actually spend this total amount?

           □         No. How much do you actually spend?
           H         Yes                                                    $
   26.     Continued contributions to the care of househoid or famiiy members. The actual monthly expenses that you will
           continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
           your household or member of your immediate family who is unable to pay for such expenses. These expenses may                             0.00
           include contributions to an account of a qualified ABLE program. 26 U.S.C.§ 529A(b).
   27.     Protection against famiiy vioience. The reasonably necessary monthly expenses that you incur to maintain the
           safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
                                                                                                                                                    0.00
           By law, the court must keep the nature of these expenses confidential.
   28.     Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on
           line 8.

           If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
           8, then fill in the excess amount of home energy costs.

           You must give your case trustee documentation of your actual expenses, and you must show that the additional
                                                                                                                                                    0.00
           amount claimed is reasonable and necessary.
    29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
        $160.42* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
        public elementary or secondary school.

           You must give your case trustee documentation of your actual expenses, and you must explain why the amount
           claimed is reasonable and necessary and not already accounted for in lines 6-23.

           * Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.                      0.00

    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
        higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
        than 5% of the food and clothing allowances in the IRS National Standards.

           To find a chart showing the maximum additional allowance, go online using the link specified in the separate
           instructions for this form. This chart may also be available at the bankruptcy clerk's office.

           You must show that the additional amount claimed is reasonable and necessary.                                              $              0.00

    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
        instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).                                            +$              0.00




    32. Add ail of the additional expense deductions.                                                                                         781.80
        Add lines 25 through 31.




Official Form 122A-2                                                 Chapter 7 Means Test Caicuiation                                             page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                                     Desc
                                                            Main Document    Page 58 of 64
            Loc Tho Phan
            Ly Ngoc Ho                                                                                          Case number {if known)




   Deductions for Debt Payment

   33. For debts that are secured by an interest in property that you own, inciuding home mortgages, vehicie
        ioans, and other secured debt, fiii in iines 33a through 33e.
        To calculate the total average monthly payment, add all amounts that are contractually due to each secured
        creditor In the 60 months after you file for bankruptcy. Then divide by 60.

             Mortgages on your home:                                                                                                                      Average monthly
                                                                                                                                                          payment

   33a.     Copy line 9b here                                                                                                                             $       2,905.01
             Loans on your first two vehicles:
   33b.     Copy line 13b here                                                                                                                                      487.38

   33c.     Copy line 13e here

   33d.      List other secured debts:

   Name of each creditor for other secured debt                     Identlfy property that secures the debt                  . Does payment
                                                                                                                               include taxes or
                                                                                                                               insurance?


                                                                                                                                 □       No
           -NONE-                                                                                                                □       Yes


                                                                                                                                 □       No

                                                                                                                                 □       Yes


                                                                                                                                 □       No

                                                                                                                                 □       Yes


                                                                                                                                                  Copy
                                                                                                                                                  total
    33e. Total average monthly payment. Add lines 33a through 33d                                                                3,392.39         here=> $          3,392.39


    34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
        or other property necessary for your support or the support of your dependents?

         • No.       Go to line 35.
        □ Yes. State any amount that you must pay to a creditor, In addition to the payments
                     listed in line 33, to keep possession of your property (called the cure amount).
                     Next, divide by 60 and fill in the information beiow.

     Name of the creditor                                    Identify property that secures the debt                        Total cure                        Monthly cure
                                                                                                                            amount                            amount


     -NONE-                                                                                                                                     + 60= $




                                                                                                              Total $



    35. Do you owe any priority claims such as a priority tax, child support, or alimony - that
        are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

         B No.       Go to line 36.
         □ Yes. Fill in the totai amount of all of these priority claims. Do not include current or
                     ongoing priority claims, such as those you listed in line 19.
                      Total amount of ail past-due priority claims                                                  $                    0.00   +60= $




Official Form 122A-2                                                    Chapter 7 Means Test Calculation                                                                    page 7
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 8:19-bk-11265-MW                            Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                              Desc
                                                             Main Document    Page 59 of 64
Debtor 1      LocThoPhan
Debtor 2      Ly Ngoc Ho                                                                                   Case number {if known)



   36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
        For more information, go online using the link for Bankruptcy Basics specified in the separate
        instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

           ■ No.     Go to line 37.
           □ Yes. Fill in the following information.
                     Projected monthly plan payment if you were filing under Chapter 13                        $
                     Current multiplier for your district as stated on the list issued by the
                     Administrative Office of the United States Courts (for districts in Alabama
                     and North Carolina) or by the Executive Office for United States Trustees
                     (for all other districts).

                     To find a list of district multipliers that includes your district, go online using
                     the link specified in the separate instructions for this form. This list may also
                     be available at the bankruptcy clerk's office.
                                                                                                                                            Copy total
                     Average monthly administrative expense if you were filing under Chapter 13                                             here=> $




    37. Add all of the deductions for debt payment.
                                                                                                                                                            3,392.39
        Add lines 33e through 36.

  FTc^&ip,8®ctidns'from_llnTO^
    38. Add all of the allowed deductions.

            Copy line 24, All of the expenses allowed under IRS
            expense allowances                                                       ^.           7,540.53

            Copy line 32, All of the additional expense deductions                   $               781.80

            Copy line 37, All of the deductions for debt payment                    +$            3,392.39


                                                                Total deductions                 11,714.72          Copy total here..        ..=>             11,714.72


                Determine Whether There is a Presumption of Abuse

    39. Calculate monthly disposable income for 60 months
            39a. Copy line 4, adjusted current monthly Income                         $          10,884.93
            39b. Copy line ZQJotal deductions                                       ■$           11,714.72

            39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).                                                  Copy
                 Subtract line 39b from line 39a                                                     -829.79        here=>$                      -829.79


            For the next 60 months (5 years)                                                                                         x 60

                                                                                                                                    Copy
            39d. Total. Multiply line 39c by 60                                           39d.   $            -49,787.40            here=>          $      -49,787.40


    40. Find out whether there is a presumption of abuse. Check the box that applies:

           ■ The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There Is no presumption of abuse. Go to Part 5.
           □ The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2, There Is a presumption of abuse. You may fill out
               Part 4 if you claim special circumstances. Go to Part 5.

           □ The line 39d is at least $7,700*, but not more than $12,850*. Go to line 41.
           *Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 122A-2                                                 Chapter 7 Means Test Calculation                                                              page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 8:19-bk-11265-MW                         Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                    Desc
                                                           Main Document    Page 60 of 64
Debtor 1
              Loc Tho Phan
Debtor 2      Lv NqOC HO                                                                           Case number {if known)




   41.        41 a. Fill In the amount of your total nonpriority unsecured debt. If you filled out
                    A Summary of Your Assets and Liabilities and Certain Statistical Information
                    Scheduies (Official Form 106Sum), you may refer to line 3b on that form.
                                                                                                                    .25

                                                                                                                               Copy
              41 b. 25% or your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(l)                               here=>

                     Multiply line 41a by 0.25

   42. Determine whether the income you have left over after subtracting all allowed deductions is enough to pay
       25% of your unsecured, nonpriority debt.
           Check the box that applies:

           □ Line 39d is less than line 41 b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
              Go to Part 5.

           □ Line 39d is equal to or more than line 41 b. On the top of page 1 of this form, check box 2, There is a
             presumption of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.


                Give Details About Special Circumstances

 43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
     reasonable alternative? 11 U.S.C. § 707(b)(2)(B).


     ■ No. Go to Part 5.

     □ Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment for each
                 item. You may include expenses you listed in line 25.

                 You must give a detailed explanation of the special circumstances that make the expenses or income adjustments
                 necessary and reasonable. You must also give your case trustee documentation of your actual expenses or income
                 adjustments.



                  Give a detailed explanation of the.speclal circumstanceai^; ^




                Sign Below
               By signing here, I declare under^n§|ty of pj              the information on this statement and in any attachmentsjs^rue ap
             X /s/LocThoPhan                                                         X /s/LyNgocHo
                 Loc Tho Phan                                                          Ly Ngoc Ho
                 Signature of Debtor 1                                                   Signature of Debtor 2
           Date February 27, 2019                                                 Date February 27, 2019
                 MM/DO /YYYY                                                             MM/DD /YYYY




Official Form 122A-2                                               Chapter 7 Means Test Calculation                                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                              Best Case Bankruptcy
         Case 8:19-bk-11265-MW                    Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43                                                     Desc
                                                  Main Document    Page 61 of 64
Attorney or Party Name, Address, Telephone & FAX Nos.,                          FOR COURT USE ONLY

State Bar No. & Email Address
Daniel King 207911
3435 Wllshire Blvd,, Ste 1111
Los Angeles, CA 90010
(213)388-3887 Fax:(213)388-1744
California State Bar Number: 207911 CA
danlel.klng@theattomeygroup.com




□ Debtor(s) appearing without an attorney
■ Attorney for Debtor

                                                  UNITED STATES BANKRUPTCY COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA


In re:
                                                                                 CASE NO.:
            Loo Tho Phan
            Ly Ngoc Ho                                                           CHAPTER: 7




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                  [LBR 1007-1(3)]


                                                             Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and ovr^sffba^.
Date: February 27, 2019                                                                 Isl Loc Tho Phan                              //             ^
                                                                                        Signature of Debtor 1

Date: February 27,2019                                                                  is! Ly Ngoc Ho
                                                                                        Signature of Debtor-S^joint debtor)) (if^plicable)
Date: February 27,2019                                                                  Isl Daniel King
                                                                                        Signature of Attorney for Debtor (if applicable)




                 This form is optional, it has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                     F 1007-1 .MAILING.LIST.VERIFICATION
Case 8:19-bk-11265-MW   Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43   Desc
                        Main Document    Page 62 of 64


                    Log Tho Phan
                    525 South Woods Avenue
                    Fullerton, CA 92832


                    Ly Ngoc Ho
                    525 South Woods Avenue
                    Fullerton, CA 92832


                    Daniel King
                    The Attorney Group
                    3435 Wilshire Blvd, , Ste 1111
                    Los Angeles, CA 90010


                    Amex
                    Po Box 297871
                    Fort Lauderdale, FL 33329


                    Bk Of Amer
                    Po Box 982238
                    El Paso, TX 79998


                    Capital One
                    15000 Capital One Dr
                    Richmond, VA 23238


                    Cavalry Portfolio Serv
                    Po Box 27288
                    Tempe, AZ 85285


                    Chase Card
                    Po Box 15298
                    Wilmington, DE 19850
Case 8:19-bk-11265-MW   Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43   Desc
                        Main Document    Page 63 of 64


                    Citi
                    Po Box 6217
                    Sioux Falls, SD 57117


                    Credit One Bank Na
                    Po Box 98872
                    Las Vegas, NV 89193


                    Fed Loan Serv
                    Pob 60610
                    Harrisburg, PA 17106


                    First Premier Bank
                    3820 N Louise Ave
                    Sioux Falls, SD 57107


                    Michael & Associates
                    555 St Charles Drive, Suite 204
                    Thousand Oaks, CA 91360


                    Morani Stelmach
                    11630 Chayote Street, Suite 3
                    Los Angeles, CA 90049


                    Navy Federal Cr Union
                    820 Foilin Lane Se
                    Vienna, VA 22180


                    Pennymac Loan Services
                    Po Box 514387
                    Los Angeles, CA 90051
Case 8:19-bk-11265-MW   Doc 1 Filed 04/04/19 Entered 04/04/19 17:50:43   Desc
                        Main Document    Page 64 of 64


                    Toyota Motor Credit Co
                    440 E Huntington
                    Arcadia, CA 91006
